Exhibit 10.1

AGREEMENT AND GENERAL RELEASE

This Agreement and General Release (‘‘Agreement’’), is hereby executed by and
between Elias Typaldos (‘‘Executive’’ or ‘‘you’’), and AXS-One Inc. (the
‘‘Company’’) on behalf of its past, present and future parent entities,
subsidiaries, divisions, affiliates and related business entities, successors
and assigns, assets, employee benefit plans or funds, and any of its or their
respective past, present and/or future directors, officers, fiduciaries, agents,
trustees, administrators, employees and assigns, whether acting as agents for
the Company or in their individual capacities (collectively the ‘‘Company
Entities’’), and sets forth the parties’ agreement regarding Executive’s
termination of employment.

1.    The Company and Executive agree that Executive’s last day of employment
with the Company will be August 31, 2007 (the ‘‘Termination Date’’). Executive’s
coverage under the various employee benefit plans maintained by the Company
shall terminate effective as of the Termination Date. You will be paid your
regular salary up to and including the Termination Date. You will also be
entitled to such vesting and acceleration of Company stock option grants and
restricted stock grants as is provided in any applicable stock plan or grant. A
list of applicable grants is attached hereto as Exhibit A.

2.    Following the Effective Date of this Agreement (as defined in paragraph
‘‘18’’ below), and in exchange for your waiver of claims against the Company
Entities and compliance with other terms and conditions of this Agreement, and
provided you execute, timely return and do not revoke this Agreement, the
Company agrees to pay you severance of $600,000. This payment will be made to
you as provided in Exhibit B. Executive may purchase, if eligible, continuation
health benefits coverage to the extent and for the period provided by federal
law (COBRA), however, provided Executive executes, timely returns, and does not
revoke this Agreement, the Company will pay for Executive’s COBRA benefits for
the shorter of eighteen (18) months from the Effective Date of this Agreement or
until such time you become eligible for similar health insurance coverage with a
new employer, in addition to, and not as a set off against, the severance set
forth above. For the avoidance of doubt, the Company paid COBRA benefits include
only medical, prescription, vision and dental insurance, and excludes all other
employee benefits you currently are entitled to in your capacity as an employee
of the Company. Salary and benefits already paid to you beginning September 1,
2007 shall count towards your severance hereunder.

You agree and acknowledge that the payments and benefits provided for by the
above paragraphs constitute full payment to you in your capacity as an employee
of the Company of amounts which you might otherwise be entitled under any
policy, plan or procedure of the Company or pursuant to any prior agreement or
contract with the Company, including but not limited to, your employment
agreement dated February 15, 2007 (the ‘‘Employment Agreement’’).

You are under no obligation to seek other employment and there shall be no
offset against any amounts due you under this Agreement on account of any
remuneration attributable to any subsequent employment that you may obtain. Any
amounts due hereunder are in the nature of severance payments and are not in the
nature of a penalty.

3.    You agree and acknowledge that the payment(s) and other benefits provided
pursuant to this Agreement are in full discharge of any and all liabilities and
obligations of the Company to you in your capacity as an employee of the
Company, monetarily or with respect to employee benefits or otherwise, including
but not limited to any and all obligations arising under any alleged written or
oral agreement (including, but not limited to, your employment contract),
policy, plan or procedure of the Company and/or any alleged understanding or
arrangement between you and the Company.

4.    (a)    In consideration for the payment and benefits to be provided you
pursuant to paragraph ‘‘2’’ above, you, for yourself and for your heirs,
executors, administrators, trustees, legal representatives and assigns
(hereinafter referred to collectively as ‘‘Releasors’’), forever release and
discharge the Company Entities from any and all claims, demands, causes of
action, fees and liabilities of any kind whatsoever, whether known or unknown,
which you ever had, now have, or may have


--------------------------------------------------------------------------------


against any of the Company Entities in your capacity as an employee of the
Company by reason of any act, omission, transaction, practice, plan, policy,
procedure, conduct, occurrence, or other matter up to and including the date on
which you sign this Agreement. This release shall not apply to or release any
claims with respect to any of your rights arising or preserved under the terms
of this Agreement, or your rights to indemnification as an officer and director
of the Company.

(b)    Without limiting the generality of the foregoing, this Agreement is
intended to and shall release the Company Entities from any and all claims,
whether known or unknown, which Releasors ever had, now have, or may have
against the Company Entities arising out of your employment, and/or the
termination of that employment, including, but not limited to: (i) any claim
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Employee Retirement Income
Security Act of 1974 (excluding claims for accrued, vested benefits under any
employee benefit or pension plan of the Company Entities in accordance with the
terms and conditions of such plan and applicable law), and the Family and
Medical Leave Act; (ii) any claim under the New Jersey Law Against
Discrimination, the New Jersey Equal Pay Act, the New Jersey Family Leave Act,
and the New Jersey Conscientious Employee Protection Act; (iii) any other claim
(whether based on federal, state, or local law, statutory or decisional)
relating to or arising out of your employment, the terms and conditions of such
employment, the termination of such employment, and/or any of the events
relating directly or indirectly to or surrounding the termination of that
employment, including but not limited to breach of contract (express or
implied), wrongful discharge, detrimental reliance, defamation, emotional
distress, retaliation, discrimination or harassment under any applicable law, or
compensatory or punitive damages; and (iv) any claim for attorneys’ fees, costs,
disbursements and/or the like. Nothing in this Agreement shall be a waiver of
claims that may arise after the date on which you sign this Agreement, nor does
this Agreement preclude you from filing a charge of discrimination with the U.S.
Equal Employment Opportunity Commission (‘‘EEOC’’) or an analogous state agency.
You, however, waive any right you may have to recover monetary or other damages,
or attorneys’ fees or costs, based on any such charge of discrimination or any
action initiated by you or on your behalf by a third party.

(c)    You acknowledge and agree that by virtue of the foregoing, you have
waived any relief available to you (including without limitation, monetary
damages, equitable relief and reinstatement) under any of the claims and/or
causes of action waived in this paragraph ‘‘4’’.

5.    The terms and conditions of this Agreement are and shall be deemed to be
confidential, and shall not be disclosed by a party to any person or entity
without the prior written consent of the other, except if required by law, and
to a party’s accountants, attorneys, financial or investment adviser and/or
immediate family members (including parents and siblings), provided that, to the
maximum extent permitted by applicable law, rule, code or regulation, they agree
to maintain the confidentiality of the Agreement. You further represent that you
have not disclosed the terms and conditions of the Agreement to anyone other
than your attorneys, accountants, financial or investment adviser and/or
immediate family members (including parents and siblings). For the avoidance of
doubt, the Company will be required by law to disclose the full terms of this
agreement in an 8-K or 10-Q filing with the Securities and Exchange Commission,
and file this agreement as an exhibit to such filing.

6.    You acknowledge and reaffirm that you remain bound by the restrictive
covenants set forth in Paragraphs 11 and 12 of your Employment Agreement. For
purposes of clarification, the restrictive covenants set forth in Subparagraph
11(a) of the Employment Agreement specifically do not apply to your involvement
in areas of a competitor’s or a customer’s business that are not related to the
archival data management software business similar to the business conducted by
the Company, or to your involvement with partners, prospects, customers or
others associated with the Company’s archival data management software business.

7.    All developments, including inventions, trade secrets, discoveries,
improvements, and writings, which relate to the Company’s operations, products
or development efforts, which the Executive, either by himself or with any other
persons, has made, developed, acquired or acquired knowledge of during his
employment, is and shall remain the sole and exclusive property of the Company.
The Executive hereby assigns, transfers and conveys, all of his right, title and
interest in and to any and all


--------------------------------------------------------------------------------


such developments to the Company and the Executive agrees to fully disclose, as
soon as practicable, all such developments to the Company. Upon the request of
the Company, the Executive will execute and deliver any and all documents and do
any and all other acts which are or may be necessary or desirable to document
such transfer or to enable the Company to file and prosecute applications for
and to acquire, maintain, extend and enforce any and all patents, trademark
registrations or copyrights under United States or foreign law with respect to
any such developments.

8.    You represent that you have returned to the Company all property belonging
to the Company and/or the Company Entities, including but not limited to keys,
card access to the building and office floors, Employee Handbook, phone card,
rolodex (if provided by the Company and/or the Company Entities), computer user
name and password, disks and/or voicemail code. The Company agrees that you may
keep your laptop computer. The parties acknowledge full compliance with this
Paragraph 8.

9.    If any provision of this Agreement is held to be illegal, void or
unenforceable, such provision shall have no effect; however, the remaining
provisions shall be enforced to the maximum extent possible. If a court should
determine that any portion of this Agreement is overbroad or unreasonable, such
provision shall be given effect to the maximum extent possible by narrowing or
enforcing in part that aspect of the provision found overbroad or unreasonable.

10.    This Agreement is not intended, and shall not be construed, as an
admission that any of the Company Entities has or have violated any federal,
state or local law (statutory or decisional), ordinance or regulation, breached
any contract or committed any wrong whatsoever against you.

11.    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the ‘‘Company’’ for the purposes
of this Agreement), but will not otherwise be assignable, transferable or
delegable by the Company. This Agreement will inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and legatees.

12.    This Agreement shall be construed and enforced in accordance with the
laws of the State of New Jersey without regard to the principles of conflicts of
law.

13.    This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same agreement.

14.    You understand that this Agreement constitutes the complete understanding
between the Company and you, and, with the exception of the agreement referred
to in paragraph ‘‘6’’ above (the applicable provisions of which shall survive
the termination of your employment and are incorporated by reference in this
Agreement), supersedes any and all agreements, understandings, and discussions,
whether written or oral between you and any of the Company Entities. No other
promises or agreements shall be binding unless in writing and signed by both an
authorized representative of the Company and you after the Release Effective
Date.

15.    Exception For Challenge Under the Older Workers Benefit Protection
Act:    The provisions of paragraph 4 are not intended to, and shall not affect
Executive’s right to file a lawsuit, complaint or charge that challenges the
validity of this Agreement under the Older Workers Benefit Protection Act, 29
U.S.C. § 626(f), with respect to claims under the Age Discrimination in
Employment Act (‘‘ADEA’’). This paragraph is not intended to and shall not limit
the right of a court to determine, in its discretion, that the Company is
entitled to restitution, recoupment or setoff of any monies paid should the
release of ADEA claims in this Agreement be found to be invalid. Neither does
this paragraph affect the Company’s right to recover attorneys’ fees or costs to
the extent authorized under federal law. The provisions of paragraph 4 shall
apply with full force and effect with respect to any other legal proceeding.


--------------------------------------------------------------------------------


16.    Nondisparagement.    The parties represent, each to the other, that they
have not and agree that they will not in any way disparage the other and/or its
employees, or make or solicit any comments, statements, or the like to the media
or to others that may be considered to be derogatory or detrimental to the good
name or business reputation of the other and/or its employees. The policy of the
Company with respect to inquiries from authorized companies or individuals is to
provide only the dates of employment and position(s) held, and the Company shall
so inform any company or individual making such an inquiry with respect to
Executive. Nothing herein is intended to limit your ability to exercise your
fiduciary duties as a director of the Company.

17.    You acknowledge that you: (a) have carefully read this Agreement in its
entirety; (b) have had an opportunity to consider this Agreement fully for at
least twenty-one (21) days; (c) have been, and are hereby, advised by the
Company in writing to consult with an attorney of your choosing in connection
with this Agreement; (d) fully understand the significance of all of the terms
and conditions of this Agreement and have discussed them with your independent
legal counsel, or have had a reasonable opportunity to do so; (e) have had
answered to your satisfaction any questions you have asked with regard to the
meaning and significance of any of the provisions of this Agreement; and (f) are
signing this Agreement voluntarily and of your own free will and agree to all
the terms and conditions contained herein.

18.    You understand that you will have at least twenty-one (21) days (the
‘‘Consideration Period’’) from the date of receipt of this Agreement to consider
the terms and conditions of this Agreement. You may accept this Agreement by
signing it and returning it to Michelle Lutkowski, Human Resources, AXS-One
Inc., 301 Route 17 North, Rutherford, NJ 07070. After executing this Agreement,
you shall have seven (7) days (the ‘‘Revocation Period’’) to revoke this
Agreement by indicating your desire to do so in writing delivered to Michelle
Lutkowski at the address above (or by fax at 201-935-5431) by no later than 5:00
p.m. on the seventh (7th) day after the date you sign this Agreement. The
effective date of this Agreement shall be the eighth (8th) day after you sign
and return the Agreement (the ‘‘Effective Date’’). If the last day of the
Consideration or Revocation Period falls on a Saturday, Sunday or holiday, the
last day of the Consideration or Revocation Period, as applicable, will be
deemed to be the next business day. In the event you do not accept this
Agreement as set forth above, or in the event you revoke this Agreement during
the Revocation Period, this Agreement, including but not limited to the
obligation of the Company to provide the payment(s) and other benefits referred
to in paragraph ‘‘2’’ above, shall be deemed automatically null and void.

19.    Any notice given to a Party shall be in writing and shall be deemed to
have been given when delivered personally or sent by certified or registered
mail, postage prepaid, return receipt requested, duly addressed to the Party
concerned at the address indicated below or to such changed address as such
party may subsequently give such notice of

If to the Company:

AXS-One Inc., 301 Route 17 North, Rutherford, NJ 07070

If to the Executive:

Elias Typaldos, 15 Prospect Avenue, Montclair, New Jersey 07042


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement and General Release
on the dates set forth below.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] /s/ Elias
Typaldos                             [spacer.gif] [spacer.gif]
8/13/2007             Elias Typaldos [spacer.gif] [spacer.gif] Date

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] THE COMPANY: [spacer.gif]
[spacer.gif]   AXS-ONE INC. [spacer.gif] [spacer.gif]   By: /s/ Joseph P.
Dwyer                    [spacer.gif] [spacer.gif] 8/13/2007             Print
Name: Joseph P. Dwyer [spacer.gif] [spacer.gif] Date Title: VP & Chief Financial
Officer [spacer.gif] [spacer.gif]  


--------------------------------------------------------------------------------


Exhibit A

Equity Grants

Stock Options

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 90,000 [spacer.gif]
[spacer.gif] Fully vested and exercisable within 90 days from Termination Date,
at which time, they will expire.

Restricted Stock

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 30,000 [spacer.gif]
[spacer.gif] Granted on 3/21/06. These will be forfeited on the Termination Date
10,000 [spacer.gif] [spacer.gif] Granted on 3/21/06. Fully vested as of 3/21/07.
73,455 [spacer.gif] [spacer.gif] Granted on 12/14/06. These will become fully
vested on Termination Date.


--------------------------------------------------------------------------------


EXHIBIT B

ELECTION UNDER IRS §409A

This election is made in accordance with IRC §409A by Elias Typaldos
(hereinafter referred to as the ‘‘Service Provider’’) with the consent and
cooperation of AXS-One Inc. (hereinafter referred to as the ‘‘Service
Recipient’’).

Whereas, the Service Provider’s employment is being involuntarily terminated by
the Service Recipient as of August 31, 2007; and

Whereas, the Service Provider and the Service Recipient agree that the Service
Recipient will pay the Service Provider the sum of Six Hundred Thousand Dollars
($600,000) pursuant to the Agreement that this Exhibit B is annexed to and made
a part thereof; and

Whereas, this Exhibit B is intended to comply with IRC §409A to the extent that
any compensation paid to the Service Provider by the Service Recipient is
subject to IRC §409A, and that this Exhibit B constitutes an election by the
Service Provider under IRC §409A.

[spacer.gif] [spacer.gif] 1.  Irrevocability:    This election is irrevocable as
of August 31, 2007.

[spacer.gif] [spacer.gif] 2.  Payment of Separation Pay:    Two Times the
Service Provider’s annualized compensation as provided in Treasury Regulation
1.409A-1(b)(9)(iii), but in no event more than four hundred and fifty thousand
dollars ($450,000), shall be paid in equal amounts, subject to any withholding
requirements, to the Service Provider by the Service Recipient in accordance
with the Service Recipient’s normal payroll periods beginning September 1, 2007,
with the last payment made on or before August 31, 2009. The balance of the
payment of six hundred thousand ($600,000) less that amount paid pursuant to the
prior sentence of this paragraph 2, shall be paid as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Twenty-five percent (25%) shall be
paid by the Service Recipient to the Service Provider in a lump sum on March 15,
2008;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  The amount remaining after the
payment of twenty-five percent (25%) in (a), above, shall be paid in equal
payments in accordance with the Service Recipient’s normal payroll procedures
for the period March 1, 2008 to August 31, 2009, and the last payment shall be
made on or before August 31, 2009.

[spacer.gif] [spacer.gif] 3.  Payment in the Event of Death:    In the event
that the Service Provider shall die before all payments are made under this
Exhibit B, the Service Recipient will continue to pay amounts due under this
Exhibit B to the Service Provider’s personal representative, or his assignee,
pursuant to the same schedule as if the Service Provider had not died.

I hereby make this election:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 8/13/2007            
[spacer.gif] [spacer.gif] /s/ Elias Typaldos                             Date
[spacer.gif] [spacer.gif] Elias Typaldos, Service Provider

We hereby consent to this election:

THE COMPANY:

AXS-ONE INC.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] By: /s/ Joseph P.
Dwyer             [spacer.gif] [spacer.gif] 8/13/2007             Print Name:
Joseph P. Dwyer [spacer.gif] [spacer.gif] Date Title: VP & Chief Financial
Officer [spacer.gif] [spacer.gif]  


--------------------------------------------------------------------------------
